Citation Nr: 1205535	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  08-36 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for tinnitus.

2.  Entitlement to a compensable evaluation for bilateral hearing loss, to include consideration of an extraschedular evaluation.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa
INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2011, the Veteran presented personal testimony before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to a compensable evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

On September 21, 2011, prior to the promulgation of a decision in the appeal, the Veteran informed the Board he wanted to withdraw the claim for entitlement to an evaluation in excess of 10 percent for tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to an evaluation in excess of 10 percent for tinnitus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran, during his September 2011 Central Office hearing, stated he wanted to withdraw the issue of entitlement to an evaluation in excess of 10 percent for tinnitus.  See Board hearing transcript on page 2.  Thus, the Board concludes that the Veteran has successfully withdrawn his appeal for an increased rating for service-connected tinnitus and, hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review that issue on appeal and it is dismissed.


ORDER

The appeal for entitlement to an increased rating in excess of 10 percent for tinnitus is dismissed.


REMAND

The Veteran seeks entitlement to an increased disability rating for his service-connected bilateral hearing loss.  In both a May 2011 letter and at the September 2011 hearing, the Veteran stated his hearing loss symptoms had worsened since his last VA examination in December 2008.  See the September 2011 Board hearing transcript at pages 4-6.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The most recent VA treatment records in the claims file are from November 2007.  Accordingly, the RO should request all VA relevant medical records from the Birmingham VA Medical Center dating from December 2007 to the present pertaining to the Veteran's hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records from the Birmingham VA medical center pertaining to hearing loss from December 2007 to the present.  

2.  Schedule the Veteran for a new VA audiological evaluation to determine the current level of severity of his service-connected bilateral hearing loss.  

3.  Following the completion of the foregoing, and after undertaking any other development the AMC deems necessary, readjudicate the Veteran's claim, to include consideration of whether an extraschedular evaluation is warranted, as the Veteran has alleged marked interference with his employment.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


